Appeal from a judgment of the County Court of Delaware County, rendered April 26, 1976, which adjudged defendant a youthful offender. After indictment and prior to trial, defendant moved to suppress certain statements allegedly made by him to a New York State law enforcement officer. The motion was denied. Thereafter defendant pleaded guilty to the crimes of attempted arson in the third degree and conspiracy in the second degree. He was afforded youthful offender treatment. Concededly, defendant was not informed of his Miranda rights when he signed the statement. The record demonstrates, however, that the officers subsequently gave defendant his full Miranda warning and afforded him an opportunity to retract the statement. The issues for our determination on this appeal are whether defendant voluntarily reaffirmed the statement after being given his Miranda rights and whether the initial statement so "tainted” any subsequent statements as to preclude a finding they were voluntarily made. Considering the record in its entirety, we answer the first issue in the affirmative (see People v Tanner, 30 NY2d 102), and the second in the negative. Consequently, the motion to suppress was properly denied. Judgment affirmed. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.